Filed Pursuant to Rule 433 Registration No. 333-169315-01 Entergy Louisiana, LLC First Mortgage Bonds, 4.05% Series dueSeptember 1, 2023 Final Terms and Conditions August 19, 2013 Issuer: Entergy Louisiana, LLC Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: August 19, 2013 Settlement Date (T+4): August 23, 2013 Principal Amount: Coupon: 4.05% Coupon Payment Dates: March 1 and September 1 of each year First Payment Date: March 1, 2014 Final Maturity Date: September 1, 2023 Optional Redemption Terms: Make-whole call at any time prior to June 1, 2023 at a discount rate of Treasury plus 20 bps and, thereafter, at par UST Benchmark: 2.50% due August 15, 2023 Spread to UST Benchmark: +120 bps Treasury Price: 96-21 Treasury Yield: 2.888% Re-offer Yield: 4.088% Issue Price to Public: 99.689% Net Proceeds Before Expenses: Joint Book-Running Managers: BNP Paribas Securities Corp. Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Co-Managers: Regions Securities LLC Scotia Capital (USA) Inc. SMBC Nikko Securities America, Inc. CUSIP / ISIN: 29364W AS7 / US29364WAS70 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) BNP Paribas Securities Corp. toll free at 1-800-854-5674, (ii) Citigroup Global Markets Inc. toll free at 1-800-831-9146, (iii) Mitsubishi UFJ Securities (USA), Inc. toll free at 1-877-649-6848 or (iv) Mizuho Securities USA Inc. toll free at 1-866-271-7403.
